Filed 07/17/19                                                              Case 19-21640                                              Doc 76

     FORM L124d Order to Show Cause Re Dismissal of Contested Matter or Imposition of Sanctions (v.8.14)               19−21640 − B − 11

                    UNITED STATES BANKRUPTCY COURT
                         Eastern District of California
                                 Robert T Matsui United States Courthouse
                                         501 I Street, Suite 3−200
                                          Sacramento, CA 95814
                                             (916) 930−4400
                                         M−F 9:00 AM − 4:00 PM
                                         www.caeb.uscourts.gov




                                   ORDER TO SHOW CAUSE RE DISMISSAL OF
                                CONTESTED MATTER OR IMPOSITION OF SANCTIONS

     Case Number:               19−21640 − B − 11
     Debtor Name(s), Social Security Number(s), and Address(es):


        Debora Leigh Miller−Zuranich
        xxx−xx−6813
        46−6330088
        9369 Newington Way
        Elk Grove, CA 95758



        The court docket in the above−captioned case indicates that on 7/3/19 a document was filed that required a payment of
        $932.00. The document number and docket text for this fee document is set forth below.

              [64] − Order Granting 62 Motion/Application To Convert Chapter 13 to Chapter 11 Case [PLC−4] Trustee
              Jan P. Johnson removed from the case. (kwis)


        Shortly thereafter, the court generated and served on the filing party a Notice of Payment Due. Payment has still not
        been made as prescribed by 28 U.S.C. § 1930(b).

        THEREFORE,
        IT IS ORDERED that the debtor and, if represented, the debtor's counsel appear before the Court and show cause why
        this case should not be dismissed, sanctions imposed on the debtor and/or debtor's attorney, or other appropriate relief
        ordered for such failure to comply with the provisions of the Bankruptcy Code, Federal Rules of Bankruptcy Procedure,
        Interim Bankruptcy Rules, Local Rules of Practice and local requirements.
        APPEARANCE AT THIS HEARING MAY BE NECESSARY. IF YOU HAVE PAID THIS FILING FEE BEFORE THE
        HEARING DATE, CHECK THE COURT'S PRE−HEARING DISPOSITIONS PAGE ON THE WEBSITE, AS THE
        MATTER MAY BE REMOVED FROM THE COURT'S CALENDAR.
        DATE & TIME:                       8/13/19 at 02:00 PM
        PLACE:                             U.S. Bankruptcy Court
                                           Courtroom 32, 6th Floor, Robert T Matsui United States Courthouse, 501 I Street, Sacramento, CA

     Dated:                                                                          For the Court,
     7/17/19                                                                         Wayne Blackwelder , Clerk
